                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

MARY A. DULIN,

      Plaintiff,

v.                                             CASE NO. 3:19cv358-MCR-HTC

ANDREW SAUL,
COMM’R OF SOCIAL SECURITY,

     Defendant.
________________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated January 2, 2020. ECF No. 20. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                  Page 2 of 2


      2.    The decision of the Commissioner is AFFIRMED.

      3.    Plaintiff’s applications for Supplemental Security Income and

Disability Insurance Benefits are DENIED.

      4.    The clerk shall close the file.

      DONE AND ORDERED this 19th day of March 2020.




                                        s/    M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:19cv358-MCR-HTC
